EXHIBIT SUBLEASE AGREEMENT This Sublease Agreement (the “Agreement”) is made and effective August BETWEEN: Lithium Technology Corporation (the "Sublessor"), a corporation organized and existing under the laws of the state of Delaware with offices located at: 5225 Campus Drive, Plymouth Meeting, PA AND: Porous Power Technologies, LLC (the "Sublessee"), a limited liability company organized and existing under the laws of the state of Colorado, with offices located at: 2765 Dagny Way, Suite 200, Lafayette, CO RECITALS In consideration of the covenants and agreements hereinafter set forth to be kept and performed by the parties hereto, Sublessor, hereby subleases to Sublessee and Sublessee does hereby take, lease, and hire from Sublessor the Leased Premises hereinafter described for the period, and at the rental, subject to, and upon the terms and conditions hereinafter set forth, as follows: 1. DESCRIPTION OF PREMISES a. Sublessor has leased a building from PMP Whitemarsh Associates, lessor, of P.O. Box 797, Gwynedd Valley, PA 19437. b. Sublessor shall demise to Sublessee the portion of the building fully described in Exhibit A, which is attached to and made a part of this sublease agreement, and is in accordance with the Asset Purchase Agreement. 2. TERM OF SUBLEASE a. This Sublease agreement terminates on March 31, 2009, which is the termination of the lease between Sublessor and Lessor. b. Lessor concurs that Sublessee may remain in possession of the demised premises for the full term of this sublease agreement, despite any change that may occur in the status of lessee or the lease agreement between lessee and lessor. Sublease Agreement Page 1of 19 © Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright laws of the United States & Canada and by international treaties. IT IS ILLEGAL AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW. 3. ACCEPTANCE OF LEASED PREMISES Sublessee’s occupancy of the Leased Premises shall be conclusive evidence of Sublessee's acceptance of all improvements constituting the Leased Premises, in good and satisfactory condition and repair. Sublessee shall accept possession and use of the Leased Premises “as is” in their condition existing as of the date hereof with all faults. Sublessee, at Sublessee’s sole cost and expense, shall promptly comply with all applicable laws, ordinances, codes, rules, orders, directions and regulations of governmental authority governing and regulating the use or occupancy of the Leased Premises as may now or hereafter be in effect during the Term hereof and shall if so required make any alterations, additions or changes to the Leased Premises as may be required by said laws, ordinances, codes, rules, directions and regulations. 4. HOLDING OVER Since Sublessor’s lease terminates on March, 31, 2009, Sublessee is free to negotiate its own lease with Lessor beyond that date. 5. SUBLEASE TERMINATION AND CONDITION OF PREMISES Upon the termination of this Sublease for any reason whatsoever, Sublessee shall return possession of the Leased Premises to Sublessor or Sublessor’s authorized agent in a good, clean and safe condition, reasonable wear and tear excepted. On or before, and in any event no later than 10 days following the date Sublessee vacates the Leased Premises and returns possession of same to Sublessor, Sublessee and Sublessor, or authorized agents thereof, shall conduct a joint inspection of the Leased Premises. Sublessee at its cost shall thereafter promptly repair or correct any defects or deficiencies in the condition of the Leased Premises which occurred during the period of the sublease, reasonable wear and tear excepted. 6. RENT Sublessee shall pay to lessee as basic rent $5,000 per month through December 31, 2008 and $7,000 per month beginning January 1, 2009 and continuing through March 31, 2009, on the 1st day of each month, commencing September 1, 2008 and continuing each month thereafter during the term of this sublease agreement. Sublessee shall pay all other sums due as additional rental under the provisions of this sublease agreement on the basic rental payment due date first occurring after the additional rental payment arises.For the month of August, 2008, rent shall be prorated for the percentage of days Sublessee takes possession of the demised premises and shall be paid with the mutual signing of this Sublease. 7. PAYMENT OF RENT Sublessee hereby covenants and agrees to pay rent to Sublessor, without offset or deduction of any kind whatsoever, in the form and at the times as herein specified. All rent shall be paid to Sublessor at the address specified in this Sublease unless and until Sublessee is otherwise notified in writing. Base Minimum Rent payments in the monthly amount set forth below shall be payable monthly, in advance, due on the first (1st) day of each calendar month commencing on the Commencement Date hereof and delinquent if not paid on or before the tenth (10th) day of the month throughout the Term of this Sublease.
